[Cite as Kaiser v. Helbig, 2021-Ohio-887.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




ALICIA KAISER,

        PLAINTIFF-APPELLANT,                            CASE NO. 14-20-14

        v.

HOLLY HELBIG, D.V.M., ET AL.,                           OPINION

        DEFENDANTS-APPELLEES.




                  Appeal from Union County Common Pleas Court
                           Trial Court No. 2019 CV 0015

      Judgment Affirmed in Part, Reversed in Part, and Cause Remanded

                            Date of Decision: March 22, 2021




APPEARANCES:

        John P. Corcoran, Jr. for Appellant

        Miranda R. Powell for Appellees
Case No. 14-20-14


ZIMMERMAN, J.

         {¶1} Plaintiff-appellant, Alicia Kaiser (“Kaiser”), appeals from the July 14,

2020 judgment of the Union County Court of Common Pleas dismissing her

complaint against defendant-appellees, Holly Helbig, D.V.M. (“Dr. Helbig”),

Lebanon Equine Clinic, Inc., (“LEC”), and Hawthorne Veterinary Clinic, L.L.C.

(“HVC”) (collectively “defendants”). For the reasons that follow, we affirm in part

and reverse in part.

         {¶2} The genesis of this case stems from Dr. Helbig’s fitness examination of

Varillus, a 14-year-old Chestnut Warmblood gelding. (Doc. No. 1). After Kaiser’s

daughter rode the horse in a competition, Kaiser hired Dr. Helbig to perform a

fitness examination of the horse prior to purchasing the horse. (Id.). Once Dr.

Helbig’s examination concluded, Kaiser purchased the horse for $43,000.1 (Doc.

No. 5). However, approximately 4 1/2 months later, the horse was diagnosed with

lameness in its front foreleg and euthanized.

         {¶3} On November 8, 2018, Kaiser filed a complaint in the Franklin County

Common Pleas Court against Dr. Helbig (in her professional capacity), LEC, and

HVC. (Doc. No. 1). Kaiser’s complaint alleged claims for negligence, breach of

contract, fraudulent concealment, and fraudulent misrepresentation against the



1
 Prior to the fitness examination and sale, Kaiser’s daughter was authorized to ride Varillus in a competition
where it was alleged that Varillus was medicated to enable him to perform. (Doc. No. 1). Contemporaneous
with the competition, Dr. Helbig performed the fitness examination. (Id.).

                                                     -2-
Case No. 14-20-14


defendants. (Id.). Kaiser filed a motion to transfer venue of the matter to Union

County, Ohio on the basis that Franklin County, Ohio was not the proper forum

under Civ.R. 3(C). (Id.). The trial court granted her motion by its judgment entry

journalized on December 27, 2018. (Id.). Thereafter, and on February 11, 2019, all

defendants filed an answer to Kaiser’s complaint in the Union County Common

Pleas Court. (Doc. No. 4).

       {¶4} On February 14, 2019, the defendants filed a motion for judgment on

the pleadings under Civ.R. 12(C). (Doc. No. 5). Kaiser filed a memorandum in

opposition to the defendants’ motion on March 1, 2019. (Doc. No. 6). On July 14,

2020, the trial court granted defendants’ motion for judgment on the pleadings as to

all claims and all defendants on the basis that such claims were veterinary-

malpractice claims, and thus barred by the statute of limitations. (Doc. No. 8)

       {¶5} Kaiser filed a timely appeal and raises two assignments of error for our

review, which we will address together. (Doc. No. 11).

                             Assignment of Error No. I

       The Trial Court erred in granting the Motion for Judgment on
       the Pleadings as to Counts III and IV (Fraudulent Concealment
       And Fraudulent Misrepresentation) of the Complaint, when those
       claims are separate and distinct claims from the veterinary
       malpractice.

                             Assignment of Error No. II

       The Trial Court erred in granting the Motion for Judgment on
       the Pleadings based upon the equitable tolling of the statute of

                                        -3-
Case No. 14-20-14


       limitations, since the original action was timely filed in the
       Commonwealth of Pennsylvania, and the Pennsylvania Court
       declined to exercise jurisdiction.

       {¶6} Kaiser argues in her first assignment of error that the trial court erred in

granting defendants’ judgment on the pleadings as to her claims of fraud set forth

under Counts Three and Four in her complaint. Specifically, Kaiser argues that

fraudulent concealment (Count Three) and misrepresentation (Count Four) are

separate and independent from other claims construed by the trial court to be

veterinary-malpractice claims, and thus were not controlled by the one-year statute

of limitations under R.C. 2305.11(A), but rather, are governed by the five-year

statute of limitations set forth in R.C. 2305.09(C). In her second assignment of error

Kaiser asserts that the statute of limitations should have been equitably tolled

because she filed her original action in the State of Pennsylvania, which ultimately

declined to exercise personal jurisdiction. Specifically, she argues that Count One

(her negligence claim) and Count Two (her breach of contract claim) should be

reinstated.

                                 Standard of Review

       {¶7} “‘A trial court reviews a Civ.R. 12(C) motion for judgment on the

pleadings using the same standard of review as a Civ.R. 12(B)(6) motion for failure

to state a claim upon which relief may be granted.’” Oliver v. City of Marysville,

3d Dist. No. 14-18-01, 2018-Ohio-1986, ¶ 18, quoting Walker v. City of Toledo, 6th


                                          -4-
Case No. 14-20-14


Dist. Lucas No. L-15-1240, 2017-Ohio-416, ¶ 18. We “‘must presume that all

factual allegations of the complaint are true and make all reasonable inferences in

favor of the nonmoving party.’” Id. quoting Mitchell v. Lawson Milk Co., 40 Ohio

St.3d 190, 192 (1988); Frazier v. Kent, 11th Dist. Portage Nos. 2004-P-0077, 2004-

P-0096, 2005-Ohio-5413, ¶ 14.

       {¶8} “‘In ruling on the motion, a [trial] court is permitted to consider both

the complaint and the answer as well as any material incorporated by reference or

attached as exhibits to those pleadings.’” Id. at ¶ 19, quoting Walker at ¶ 19. See

also Civ.R. 10(C) (stating that “[a] copy of any written instrument attached to a

pleading is a part of the pleading for all purposes.”). Not every “document attached

to a pleading constitutes a Civ.R. 10(C) written instrument,” however; the “‘term

“written instrument” in Civ.R. 10(C) has primarily been interpreted to include

documents that evidence the parties’ rights and obligations,’” such as negotiable

instruments, leases, insurance policies, deeds and contracts. State ex rel. Leneghan

v. Husted, 154 Ohio St.3d 60, 2018-Ohio-3361, ¶ 17, quoting Inskeep v. Burton, 2d

Dist. Champaign No. 2007 CA 11, 2008-Ohio-1982, ¶ 17; Greer v. Finest Auto

Wholesale, Inc., 9th Dist. Summit No. 29358, 2020-Ohio-3951, ¶ 16, citing

Leneghan at ¶ 17 and Civ.R. 10(C). A trial court granting the motion for judgment

on the pleadings must find that the plaintiff can prove no set of facts in support of

the claims that would entitle him or her to the relief sought. Oliver at ¶ 19, citing


                                         -5-
Case No. 14-20-14


Walker at ¶ 19, citing Frazier at ¶ 14. “‘Because a Civ.R. 12(C) motion tests the

legal basis for the claims asserted in a complaint, our standard of review is de

novo.’” Oliver at ¶ 20, quoting Walker at ¶ 20 citing Frazier at ¶ 14, citing State

ex. rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio St.3d 565, 570 (1996).

                                     Analysis

      {¶9} We begin by addressing Kaiser’s argument that the causes of action in

her complaint (Counts Three and Four) stated claims in fraud that should be

construed separate and independent from her veterinary-malpractice claims (Counts

One and Two) and that such claims were timely filed under R.C. 2305.09(C).

Importantly, Kaiser does not challenge the trial court’s determination that her

negligence and breach-of-contract claims set forth clear professional-negligence

claims (i.e. veterinary malpractice) under Counts One and Two.

      In Ohio,

      in order to establish negligence by a veterinarian, it must be shown
      that the injury complained of was caused by the doing of a particular
      thing that a veterinarian of ordinary skill, care and diligence would
      not have done under like or similar circumstances, or by the failure or
      omission to do some particular thing that such a veterinarian would
      have done under like or similar circumstances.

(Emphasis added.) Turner v. Sinha, 65 Ohio App.3d 30, 35 (12th Dist.1989), citing

Littleton v. Good Samaritan Hosp. & Health Ctr., 39 Ohio St.3d 86, 93 (1988). A

veterinary-malpractice claim has similar elements to a medical-malpractice claim.

To establish a veterinary-malpractice claim here Kaiser must show: (1) Dr. Helbig

                                        -6-
Case No. 14-20-14


had a duty to perform her examination of the horse according to the appropriate

veterinary standards; (2) that Dr. Helbig breached that duty; 3) that the breach was

the proximate cause of the damages; and (4) that Kaiser suffered damages. See

Peltier v. McCartan, 3d Dist. Shelby No. 17-05-14, 2005-Ohio-3901, ¶ 9.

Proximate cause is generally understood as occurring when an original act is

wrongful or negligent, and in a natural and continuous sequence, produces a result

that would not have taken place without the act. See Whiting v. Ohio Dept. of Mental

Health, 141 Ohio App.3d 198, 202-203 (10th Dist.2001).

       {¶10} The elements of fraud, on the other hand, are:

       ‘(a) a representation or, where there is a duty to disclose, concealment
       of a fact, (b) which is material to the transaction at hand, (c) made
       falsely, with knowledge of its falsity, or with such utter disregard and
       recklessness as to whether it is true or false that knowledge may be
       inferred, (d) with the intent of misleading another into relying upon
       it, (e) justifiable reliance upon the representation or concealment, and
       (f) a resulting injury proximately caused by the reliance.’

(Emphasis added.) Burris v. Romaker, 71 Ohio App.3d 722, 776 (3d Dist.1991),

quoting Gaines v. Preterm Cleveland, Inc., 33 Ohio St.3d 54, 55 (1987).

       {¶11} When determining whether a claim is based in malpractice of

veterinary medicine or an independent cause of action in fraud, Gaines is

instructive. See Gilreath v. Ohio State Univ. Veterinary Hosp., Ct. of Cl. No. 2001-

06525-AD, 2002-Ohio-5408, ¶ 78 (determining that “[a]lthough [Gilreath’s] claim

is based on alleged malpractice of veterinary medicine [by Dr. Chew] as opposed to


                                         -7-
Case No. 14-20-14


a medical claim involving a physician/patient relationship, the court concludes the

Gaines, id. standard of independent fraud assertions applies.”).

       {¶12} To determine whether Kaisers’s claims in fraud state a separate and

independent cause of action from her other claims constituting veterinary

malpractice, we must undertake a review of Kaisers’s complaint and the defendants’

answer. However, before addressing the sufficiency of Kaiser’s claims, we note

that in Counts Three and Four of her complaint, Kaiser pleaded both fraudulent

concealment and misrepresentation (the elements of which) are essentially the same.

Buckeye Retirement Co., LLC, Ltd. v. Busch, 2d Dist. Greene No. 2016-CA-32,

2017-Ohio-4009, ¶ 42, citing Gentile v. Ristas, 10th Dist. Franklin Nos. 04AP-547,

04AP-647, and 04AP-704, 2005-Ohio-2197, ¶ 51, and States v. Wing, 11th Dist.

Trumbull No. 2005-T-0145, 2006-Ohio-4423, ¶ 25. “‘Fraud may be committed not

only by affirmative misrepresentation or concealment, but also by nondisclosure

when there is a duty under the circumstances to disclose.’” Id., quoting Gentile at

¶ 51, citing Parahoo v. Mancini, 10th Dist. Franklin No. 97APE08-1071, 1998 WL

180539 (Apr. 14, 1998). Nevertheless, we will address Kaiser’s claims under Count

Three and Count Four, separately.




                                        -8-
Case No. 14-20-14


                     Count Three: Fraudulent Concealment

      {¶13} In her fraudulent-concealment claim (under paragraph 56), Kaiser

asserts that Dr. Helbig was her agent at the time of the veterinary examination and

concealed (from Kaiser) the following:

      (a) Medicating Varillus such that he was able to perform adequately
      during the Horse Show competition, and when ridden by Daughter;

      (b) Not releasing the PPE form, blood test results, or radiographs to
      Ms. Kaiser until after the sale was completed;

      (c) Representing that Dr. Helbig’s oral assertions were all that was
      necessary to proceed and how these transaction [sic] regularly occur,
      when all results should be provided before proceeding;

      (d) Withholding Varillus’ medical record and/or history from Ms.
      Kaiser so that she would not be aware of his Medical Conditions;

      (e) Using onion shoes on Varillus’ front hooves to conceal the
      injuries and damage to his front left hoof and the severity of “high-
      low syndrome” Varillus suffered from; and

      (f) Recommending that Ms. Kaiser keep Varillus in his current
      shoes because “that’s how he’s always been shod” when Defendants
      knew that doing so would keep the true extent of Varillus’ Medical
      Conditions concealed from Ms. Kaiser.

(Doc. No. 1). Importantly, in this claim, Kaiser did not aver that Dr. Helbig had

knowledge or intent to mislead Kaiser (i.e., actual knowledge). (Id.). Moreover,

based upon our review of the complaint, we cannot infer that knowledge or intent

to mislead Kaiser was pleaded. (See id.). See Civ.R. 9(B). Further, Kaiser

incorporated paragraphs 1-53 in paragraph 54, wherein she averred negligence and


                                         -9-
Case No. 14-20-14


breach of contract. (Id.). Thus, we conclude that Kaiser’s fraudulent-concealment

claim under Count Three is insufficiently pleaded as to the required scienter element

of fraud. Accordingly, we cannot reach the conclusion that the fraud alleged under

Count Three states a separate and independent cause of action from the claims set

forth in Counts One and Two.

                    Count Four: Fraudulent Misrepresentation

       {¶14} We now turn to whether Kaiser sufficiently pleaded fraudulent-

misrepresentation in Count Four to survive the trial court’s ruling. Relying on the

same underlying allegations as to her fraudulent-concealment claim in paragraph

56, Kaiser asserts in paragraph 62 that Dr. Helbig made representations or

statements in regards to the following:

       (a) Representing Varillus to be healthy and suitable for the Intended
       Uses by Seller’s Agent sending Ms. Cafaro old videos of Varillus
       performing in ways Defendants knew he could no longer perform;

       (b) Stating that Varillus had never been lame before;

       (c) Stating that Varillus had no medical conditions or ailments that
       would affect his suitability for the Intended Uses;

       (d) Stating that there was no specific reason for the manner in which
       Varillus was shod, when in reality the onion shoes were used to
       covered [sic] up severe defects in Varillus’ front left hoof;

       (e) Representing that Dr. Helbig was a neutral third-party when she
       in fact had prior experience with Varillus and was involved in Seller’s
       and Seller’s Agent’s attempt to sell Varillus; and



                                          -10-
Case No. 14-20-14


       (f) Dr. Helbig numerous oral statements made to Ms. Kaiser during
       the [pre-purchase examination] PPE, that were complimentary of
       Varillus and reflected positively on his ability to perform the Intended
       Uses, and which were contradicted by information on the PPE form,
       or omitted additional material facts.

       63. Defendants knew these representations to be false when made,
       and did so with the intention to deceive Ms. Kaiser so that she would
       enter into the sales transaction and purchase Varillus.

       64. Defendants knew Ms. Kaiser would not enter into the sales
       transaction and purchase Varillus if she knew the full extent of his
       Medical Conditions; and therefore made these false and fraudulent
       misrepresentations of material facts with the specific intent that Ms.
       Kaiser would think Varillus was healthy and suitable for the Intended
       Uses, and therefore be induced to enter into the sales transaction and
       purchase Varillus.

(Doc. No. 1). Unlike her allegations set forth in Count Three, Kaiser specifically

pleaded actual knowledge in paragraphs 63 and 64 in Count Four. (Id.). Construed

accordingly, we conclude that the allegations in the complaint indicate that Kaiser’s

claim against Dr. Helbig, LEC, and HVC for fraudulent misrepresentation (under

Count Four) is separate and independent from the veterinary-malpractice claims.

Thus, the trial court should not have dismissed Count Four of Kaiser’s complaint.

       {¶15} Lastly, we address Kaisers’s arguments regarding whether the trial

court erred in precluding equitable tolling as a remedy to her veterinary-malpractice

claims. Because Kaiser does not challenge that trial court’s determination that her

claims (although pleaded as negligence and breach-of-contract claims) were




                                        -11-
Case No. 14-20-14


veterinary-malpractice claims, we apply the one-year statute of limitation set forth

in R.C. 2305.11(A). R.C. 2305.11(A) provides in its pertinent part:

       An * * * action for malpractice other than an action upon a medical,
       dental, optometric, or chiropractic claim * * * shall be commenced
       within one year after the cause of action accrued * * *.

Under the equitable-tolling doctrine also known as the “discovery rule”

       the running of a statute of limitations is tolled where the plaintiff
       demonstrates that the defendant took affirmative steps to conceal the
       plaintiff’s cause of action, and the plaintiff could not have discovered
       the cause of action within the applicable limitations period despite
       exercising due diligence.

(Emphasis added.) Darby v. Twinsburg Township, 9th Dist. Summit No. 29593,

2020-Ohio-2702, ¶ 11, quoting Jacobson-Kirsch v. Kaforey, 9th Dist. Summit No.

26102, 2012-Ohio-3553, ¶ 12, citing Campbell v. Upjohn Co., 676 F.2d 1122, 1126

(6th Cir.1982). “A cause of action for fraud * * * accrues either when the fraud is

discovered, or [when] in the exercise of reasonable diligence, the fraud should have

been discovered.” Cundall v. U.S. Bank, 122 Ohio St.3d 188, 2009-Ohio-2523, ¶

29, citing Investors REIT One v. Jacobs, 46 Ohio St.3d 176 (1986), paragraph 2b of

the syllabus; Burr v. Stark Cty. Bd. of Commrs., 23 Ohio St.3d 69 (1986). “When

determining whether the exercise of reasonable diligence should have discovered a

case of fraud, the relevant inquiry is whether the facts known ‘“would lead a fair

and prudent man, using ordinary care and thoughtfulness, to make further inquiry *

* *.”’ Id., quoting Hambleton v. R.G. Barry Corp., 12 Ohio St.3d 179, 181 (1984),


                                        -12-
Case No. 14-20-14


quoting Schofield v. Cleveland Trust Co., 149 Ohio St. 133, 142 (1948), and citing

Stokes v. Berick, 11th Dist. Lake No. 98-L-094, 1999 WL 1313668, *5 (Dec. 23,

1999) (“it is necessary to look to the ‘essential character’ of a plaintiff’s claim”).

       {¶16} Our review of the record reveals that Kaiser discovered the alleged

fraud in June 2016 (exercising reasonable diligence) upon the discovery of the

horse’s lameness. (See Doc. Nos. 5, 6, 8). Thereafter, she commenced her civil

action in Pennsylvania in February 2018, but her claims were dismissed four months

later on June 27, 2018. (See id.). Notably, and under Ohio law, the “essential

character” of Kaisers claims are rooted in professional negligence, which were time

barred (in Ohio) at the commencement of her civil action in Pennsylvania (let alone)

the subsequent filing of her civil action in Franklin County, Ohio. Put more

plainly—Kaiser fails to point to any facts in the record demonstrating the

defendants’ prevented Kaiser from filling her civil action in the appropriate

jurisdiction and within the applicable statute of limitations. Thus, we cannot

conclude the trial court erred in its determination (as to Counts One and Two) that

the discovery rule has no bearing herein.

       {¶17} Having found no error prejudicial to the appellant in the particulars

assigned and argued in the portion of the first assignment of error as it relates to the

appellant’s claim for fraudulent concealment and argued in the second assignment




                                          -13-
Case No. 14-20-14


of error, the judgment of Union County Court of Common Pleas is affirmed as to

these issues.

       {¶18} Having found error prejudicial to the appellant in the particulars

assigned and argued in the first assignment of error as to appellant’s fraudulent-

misrepresentation claim, we reverse the judgment of the trial court and remand for

further proceedings consistent with this opinion.

                                                     Judgment Affirmed in Part,
                                                          Reversed in Part, and
                                                              Cause Remanded

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                        -14-